Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 1 of 9 PageID 4683



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
 JERARD BROWN and
 ELIZABETH CARDONA,

        Plaintiffs,
 v.                                                           Case No. 8:18-cv-2838-T-24 JSS

 VIVINT SOLAR, INC., ET AL.,

       Defendants.
 ______________________________/

                                              ORDER
        This cause comes before the Court on Mosaic’s Motion in Limine (Doc. No. 156), in

 which Vivint joins (Doc. No. 169, 170). Plaintiffs oppose the motion. (Doc. No. 167). As

 explained below, the motion is granted in part and denied in part.

 I. Background

        Plaintiffs Jerard Brown and Elizabeth Cardona bring this lawsuit alleging violations of

 the Fair Credit Reporting Act (“FCRA”) by Defendants. Defendant Vivint Solar, Inc. is the

 parent company of Defendant Vivint Solar Developer, LLC (collectively referred to as “Vivint”),

 and they sell solar panels. Defendant Solar Mosaic, Inc. (“Mosaic”) is a financing company that

 finances solar energy systems.

        Vivint’s door-to-door salesmen go to potential customers’ houses to attempt to sell Vivint’s

 solar panels. These salesmen have iPads with them, on which a potential customer can access

 Mosaic’s online credit application to apply for financing for the purchase of Vivant’s solar panels.

 Plaintiffs contend that Vivint’s salesmen came to their houses and completed Mosaic’s online credit

 application in Plaintiffs’ names without Plaintiffs’ knowledge or consent. Thus, Plaintiffs contend

 that all three defendants acted together through Vivint’s door-to-door salesmen to obtain Plaintiffs’

 credit reports under false pretenses and without any permissible purpose or authorization.
Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 2 of 9 PageID 4684



 II. Mosaic’s Motion in Limine

        Mosaic moves for a ruling on the admissibility on six types of evidence and argument: (1) the

 Total Credit Pull evidence; (2) evidence of damages; (3) deposition testimony from other cases; (4)

 evidence regarding credit applications submitted from outside of Florida and/or outside the 2016 and

 2017 timeframe; (5) non-public personal identifying information of non-party customers; and (6)

 references to agency. Accordingly, the Court will analyze each of these issues.

        A. Total Credit Pull Evidence

        Mosaic seeks a ruling that a spreadsheet identifying the number of credit applications

 submitted to Mosaic by Vivint in Florida in 2016 and 2017 on behalf of its customers, as well as the

 testimony of Alexander Hughes (a data scientist at Mosaic) regarding the total number of credit

 reports accessed by Mosaic, (collectively referred to as “Total Credit Pull evidence”) is admissible.

 The Court has already ruled that the spreadsheet is admissible and that Plaintiffs may depose Hughes.

 (Doc. No. 171).

        Plaintiffs contend that Hughes’ testimony about the credit applications would be hearsay,

 because the credit applications contain hearsay. The Court rejects this argument, as Hughes would be

 testifying about the number of credit reports accessed by Mosaic. Hughes will not be testifying

 regarding the information contained within the credit applications, and as such, his testimony would

 not be hearsay. Accordingly, the Court grants Mosaic’s motion asking the Court to find that the Total

 Credit Pull evidence is admissible at trial.

        B. Damages

        Next, Mosaic makes three arguments regarding Plaintiffs’ damages. First, Mosaic argues that

 since Plaintiffs have never disclosed a specific value for the emotional distress and punitive damages

 they seek, Plaintiffs should be barred from suggesting dollar values at trial (including a range of



                                                  2
Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 3 of 9 PageID 4685



 values). Plaintiffs respond that they do not intend to suggest dollar values at trial. Accordingly, the

 Court grants Mosaic’s motion on this issue.

        Second, Mosaic argues that Plaintiffs and their family members should be barred from

 offering testimony regarding Plaintiffs’ subjective feelings in connection with Plaintiffs’ emotional

 distress damages. Mosaic contends that such testimony would consist of speculation and hearsay.

 Plaintiffs do not respond to this argument. The Court agrees with Mosaic that Plaintiffs’ family

 members cannot testify as to what Plaintiffs were feeling; however, Plaintiffs’ family members may

 testify regarding their perceptions of Plaintiffs based on their interactions with Plaintiffs.

 Accordingly, the motion is granted in part on this issue.

        Third, Mosaic argues that in order to obtain emotional distress damages, Plaintiffs must

 prove that they sustained actual monetary losses. In support of this argument, Mosaic cites

 Rambarran v. Bank of America, N.A., 609 F. Supp.2d 1253, 1269-71 (S.D. Fla. 2009).

 However, the facts of that case are distinguishable, as the plaintiff in Rambarran alleged that the

 monetary losses that he suffered from the defendant’s FCRA violation caused him emotional

 distress. See id. at 1269. The court rejected this argument, because the court found that the

 defendant’s alleged FCRA violation did not result in the complained of monetary losses that he

 contended caused his emotional distress. See id. Therefore, this Court rejects Mosaic’s

 argument on this issue. Furthermore, in this Court’s summary judgment order (Doc. No. 145),

 this Court found that damages for emotional distress can be awarded if there is a causal

 connection between the FCRA violation and the emotional harm. See Marchisio v. Carrington

 Mortgage Services, LLC, 919 F.3d 1288, 1304 (11th Cir. 2019). Accordingly, the Court denies

 Mosaic’s motion on this issue.




                                                    3
Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 4 of 9 PageID 4686




        C. Deposition Testimony from Other Cases

        Next, Mosaic moves to exclude the introduction of deposition testimony taken of various

 individuals in other FCRA cases against Vivint in which Mosaic was not a party. Mosaic contends

 that it would be prejudiced by the admission of this testimony, because: (1) it did not have an

 opportunity to cross-examine these witnesses; (2) the jury could be misled into thinking that the

 alleged wrongdoing of Vivint in those cases could somehow be imputed to Mosaic; and (3) the

 alleged wrongdoing in the other cases is not relevant to the issue in this case of whether Mosaic used

 or obtained Plaintiffs’ credit reports for an impermissible purpose.

        Plaintiffs identify the following people who gave deposition testimony in other FCRA

 cases against Vivint: (1) Philip Chamberlain, former Vivint District Manager; (2) Tanner

 Baumgarten, former Vivint employee; (3) Colt Reid, Vivint’s Vice President of Sales

 Operations; (4) Lisa Xochimitl, Vivint’s Central Scheduling Manager; and (5) Jane Driggs, Utah

 Better Business Bureau (“BBB”) designee. Plaintiffs respond that they intend to call these

 witnesses live, but these witnesses may not be available because they live out of state. Plaintiffs

 argue that under Federal Rule of Civil Procedure 32, as well as Federal Rules of Evidence

 804(b)(1) and 801(d)(2)(D), this deposition testimony is admissible against Vivint, because

 Vivint was a party to those depositions, and the depositions involved the same issue of

 impermissible credit pulls initiated by Vivint.

        Rule 32(a)(1) provides that a deposition may be used against a party at trial if three

 conditions are met: (1) “the party was present or represented at the taking of the deposition or

 had reasonable notice of it;” (2) the deposition “is used to the extent it would be admissible

 under the Federal Rules of Evidence if the deponent were present and testifying; and” (3) “the



                                                   4
Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 5 of 9 PageID 4687



 use is allowed by Rule 32(a)(2) through (8).” Rule 32(a)(8) addresses depositions taken in an

 earlier action and provides that such deposition testimony may be used in two situations: (1) the

 deposition “may be used in a later action involving the same subject matter between the same

 parties, or their representatives or successors in interest, to the same extent as if taken in the later

 action;” or (2) “[a] deposition previously taken may also be used as allowed by the Federal Rules

 of Evidence.” The reason why Rule 32(a) references the Federal Rules of Evidence is that “the

 Federal Rules of Evidence generally exclude testimony from a prior proceeding as hearsay.”

 Pinkney v. Winn Dixie Stores, Inc., 2014 WL 7272551, at *1 (S.D. Ga. Dec. 17, 2014).

             Plaintiffs intend to use this deposition testimony against Vivint, who was present at these

 prior depositions. Furthermore, it appears that Federal Rule of Evidence 801(d)(2)(D) provides a

 basis for admitting the deposition testimony of Colt Reid, Vivint’s Vice President of Sales

 Operations, and Lisa Xochimitl, Vivint’s Central Scheduling Manager. Rule 801(d)(2)(D)

 provides that a statement that is offered against an opposing party that “was made by the party's

 agent or employee on a matter within the scope of that relationship and while it existed” is not

 hearsay. As such, the Court denies Mosaic’s motion as to Reid and Xochimitl’s deposition

 testimony in general, but Mosaic may raise any specific objections to the use of the depositions

 at trial.

             Likewise, it appears that Federal Rule of Evidence 804(b)(1) provides a basis for

 admitting all five depositions against Vivint if these witnesses are unavailable to testify at trial,

 because their deposition testimony was given in a different case and would be “offered against a

 party [Vivint] who had—or, in a civil case, whose predecessor in interest had—an opportunity

 and similar motive to develop it by direct, cross-, or redirect examination.” F.R.E. 804(b)(1). As

 such, the Court denies Mosaic’s motion on the issue of the general admissibility of the prior



                                                      5
Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 6 of 9 PageID 4688



 deposition testimony, but Mosaic may raise any specific objections to the use of this testimony at

 trial.

          The Court notes that Mosaic argues that it may be prejudiced by the admission of the

 deposition testimony, because the jury could be misled into thinking that the alleged wrongdoing

 of Vivint in those cases could somehow be imputed to Mosaic. The Court believes that any

 potential prejudice can be prevented by proper limiting instructions being given at trial.

          D. Credit Applications Submitted Outside of Florida and/or Outside of 2016-2017

          Mosaic asks the Court to exclude evidence of consumer complaints from outside of the

 state of Florida and/or outside of the 2016-2017 time period. Mosaic argues that this evidence is

 irrelevant, highly prejudicial, and outside the scope of discovery.

          During discovery in this case, Plaintiffs moved to compel Defendants to provide

 information regarding other consumer complaints of FCRA violations, as such evidence is

 relevant to the issue of willfulness of an FCRA violation. In granting the motions in part, the

 Court stated that after “considering the relevance of prior complaints and the proportionality to

 the needs of the case, the Court will limit the scope of discovery in this area. Defendants shall

 produce any prior complaints from Florida, in 2016 and 2017, that allege Defendants violated the

 FCRA by obtaining a consumer credit report without authorization by the consumer.” (Doc. No.

 34, p. 4). Plaintiffs contend that the Court limited the scope of discovery based on

 proportionality and that any such discovery limitation should not preclude otherwise admissible,

 relevant evidence from being used at trial. The Court agrees with Plaintiffs that the discovery

 order is not a sufficient basis to preclude evidence outside of its scope from being used at trial.

          At this time, the Court does not find that excluding all such evidence is necessary. The

 Court will limit the time period for consumer complaints to those that occurred prior to



                                                   6
Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 7 of 9 PageID 4689



 December 31, 2017. However, the Court does not find it necessary to limit the complaints to

 those made in Florida, as long as the complaints relate to either Vivint or Mosaic committing

 similar conduct to that in the instant case, as Plaintiffs intend to call other consumers to testify

 regarding what happened to them.

        Mosaic contends that it would be highly prejudicial to have Plaintiffs surprise Defendants

 at trial with complaints falling outside of the scope of discovery, but the Court finds that Mosaic

 can hardly argue surprise. It has been clear throughout this case that Plaintiffs were relying on

 complaints throughout the country. Mosaic contends that Defendants would have no way to

 rebut such evidence at trial, as they did not have an opportunity to develop evidence in

 discovery. However, as long as Plaintiffs can show that such customers complained to Vivint or

 to Mosaic regarding a credit application submitted by Vivint, then such would show that Vivint

 or Mosaic had knowledge of the complaint and cannot be surprised by its use against that

 defendant at trial. Accordingly, the Court denies Mosaic’s motion on this issue.

        Mosaic also moves to exclude two more types of evidence: (1) evidence of consumer

 complaints regarding credit applications submitted to Mosaic through other solar energy vendors,

 arguing that such evidence is irrelevant and prejudicial; and (2) evidence of contracts that Mosaic

 entered into with Vivint after 2017, arguing that such evidence would go to subsequent remedial

 measures undertaken by Mosaic. Plaintiffs have not responded to these arguments, and the Court

 construes their silence as Plaintiffs having no objection. Accordingly, the Court grants Mosaic’s

 motion as to these two types of evidence.

        E. Non-Public Personal Identifying Information

        Next, Mosaic seeks to exclude evidence regarding non-public personal identifying

 information of non-party customers. The Court agrees that the non-party customers have privacy



                                                    7
Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 8 of 9 PageID 4690



 interests that should be protected, and as such, the parties shall redact non-party customer last names

 on documents beyond the first letter of their last names. Additionally, non-party customers’ contact

 information and financial information shall also be redacted. To this extent, the Court grants

 Mosaic’s motion on this issue.

        F. Reference to Agency or Agents

        Next, Mosaic argues that the Court should preclude counsel from referring to Vivint and

 Mosaic as agents or principals of one another. Mosaic argues that whether an agency relationship

 exists between Vivint and Mosaic is a question of fact for the jury to decide, so counsel should not be

 permitted to make such references.

        Plaintiffs oppose this argument. By way of example, Plaintiffs point out that whether or not

 their credit was checked for a permissible purpose is also a question of fact, but the Court is not

 preventing counsel from arguing to the jury that the credit pulls were permissible. Thus, Plaintiffs

 argue, the existence of a factual dispute does not require a party or their counsel to qualify every

 statement made about the disputed fact.

        The Court agrees with Plaintiffs that counsel should not be barred from referring to Vivint and

 Mosaic as agents or principals of one another. That is certainly appropriate argument that can be

 made to the jury. If it appears during trial that agency references are made in some sort of prejudicial

 manner when questioning witnesses, Defendants can make an objection to the Court. Otherwise, the

 Court denies Mosaic’s motion on this issue.

 III. Conclusion

        Accordingly, it is ORDERED AND ADJUDGED that:

        (1)     Mosaic’s Motion in Limine (Doc. No. 156) is GRANTED IN PART AND

 DENIED IN PART as set forth above.



                                                   8
Case 8:18-cv-02838-SCB-JSS Document 174 Filed 05/15/20 Page 9 of 9 PageID 4691



        DONE AND ORDERED at Tampa, Florida, this 15th day of May, 2020.




 Copies to: Counsel of Record




                                           9
